Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 12/5/2019.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Objections
3.  Claim 1 is objected to because of the following informalities: “f” (line 9) needs to be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.  Claims 1-20 are rejected under 35 U.S.C. 102(a)() as being anticipated by Free U.S Publication No. 2008/0269942.
As to claim 1, Free teaches a system, comprising: 
a processor for implementing a computer-aided technology (CAx) system (…The digital geometry data forming CAD model 200 can be in any two-dimensional paragraph 0058 page 5), the CAx system comprising a graphical-user-interface (GUI) (…The web browser 110 (or stand alone application not illustrated) running on the client computer 105 can access a search manager 125 through a graphical user interface (GUI) 140 running on a computer…, paragraph 0062 page 5) configured to present a first computer-aided design (CAD) model, the first CAD model comprising a first part (…three CAD models 200A, 200B, 200C were uncovered by the geometry based search engine 135 which uses the index data based on CAD model 200 and compares it to the index data associated with CAD models 200A, 200B, and 200C…, paragraph 0113 pages 9-10); memory storing instructions configured to cause the processor to: 
present the GUI (GUI, Figs. 2-5 and associated specifications); 
display, via the GUI, a first product manufacturing information (PMI), wherein the first PMI is linked to a first feature of the first part included in the first CAD model (…the technical attribute data parameters 212 can be derived from the CAD model 200 by the geometry based search engine 135 and other commercially available software tools. Some technical attribute data 212 can be derived, but other technical attribute data 212 can only be recovered (through a query) if they were actually stored in the digital representation, such as manufacturing features or PMI data…, paragraph 0088 page 7); 
iterate through a second CAD model (The geometry-based search engine 135 can review the digital CAD file 150, index the data by using unique shape signatures based on geometry of the CAD model 200. The index data contained within the indexed CAD assets database 150 is an abstraction of the CAD model 200 contained in the paragraph 0075 page 6) to identify a second feature related to the first feature (…The CAD file 152 may comprise geometric images or views of a product as well as dimensions, manufacturing instructions, title information, and other relevant information. More specifically, CAD files 152 may comprise digital geometry data (lines, shapes, topology, etc.) that form a CAD model 200 (see FIG. 2) and technical attribute data. The technical attribute data can comprise model level data…, paragraph 0056 page 4); and
copy the PMI to the second feature of the second CAD model (…The Search Manager 125 then reviews these matching or similar CAD objects 200A, 200B, 200C in the mapping table 133 and follows the links contained in the mapping table 133 to uncover the full records of transactional information contained in the real-world database 175 which corresponds to each matching or similar CAD model 200A, 200B, 200C found in the indexed CAD assets database 150…, paragraph 0083 page 7; …Some technical attribute data 212 can be derived, but other technical attribute data 212 can only be recovered (through a query) if they were actually stored in the digital representation, such as manufacturing features or PMI data…, paragraph 0088 page 7). 
As to claim 2, Free further teaches determining if a view found in the first model having the first PMI exists in the second model, and if the view does not exist creating the view in the second model and then copying the PMI (…the technical attribute data parameters 212 can be derived from the CAD model 200 by the geometry based search engine 135 and other commercially available software tools. Some technical attribute data 212 can be derived, but other technical attribute data 212 can only be recovered (through a query) if they were actually stored in the digital representation, such as manufacturing features or PMI data…, paragraph 0088 page 7). 
As to claim 3, Free further teaches the first PMI comprises a dimension information, a coating information, a manufacturing information for manufacturing the at least one part, or a combination thereof (…product Manufacturing Information (PMI) such as Geometric Dimensioning and Tolerancing (GD&T) information, Group Technology (GT) codes, design features, and manufacturing features, and other like parameters…., paragraph 0077 page 6; paragraph 0107 page 9), and wherein the first feature comprises an edge, a curve, a hole, a face, a line, a second PMI, or a combination thereof (…Exemplary technical attribute data within the CAD file 152 may include, but are not limited to, geometric features such as vertices, edges, faces and bodies, unit measures of size, unit measure of weight, mass, center of mass, density, axes of inertia, principal moments of inertia, surface area, volume, diameter, length, width, height, aspect ratios, bounding box parameters, other topology data, and any other data that can be derived from the geometric CAD model…, paragraph 0057 page 4).
 As to claim 4, Free further teaches the instructions are configured to cause the processor to identify the second feature related to the first feature by executing a geometric analysis between the first feature and the second feature paragraph 0075 page 6). 
As to claim 5, Free further teaches the geometric analysis comprises comparing a geometry of an edge, a curve, a face, a line, a plane, or a combination thereof, found in the first feature, against second geometry of a second edge, a second curve, a second face, a second line, a second plane, or a combination thereof, found in the second feature (…the geometry-based search engine 135 can analyze the digital CAD model 200 and generate values from various unique shape signatures. One exemplary shape signature comprises measurements based on the calculations of lengths of vectors taken from points in space relative to the geometric CAD model 200.…, paragraph 0075 page 6; paragraph 0107 page 9). 
As to claim 6, Free further teaches the geometric analysis comprises executing a machine learning system configured to be trained to detect the second feature based on data points included in the first feature (…the geometry-based search engine 135 can analyze the digital CAD model 200 and generate values from various unique shape signatures. One exemplary shape signature comprises measurements based on the calculations of lengths of vectors taken from points in space relative to the geometric CAD model 200.…, paragraph 0075 page 6).
 As to claim 7, Free further teaches the first CAD model is a different model than the second CAD model (Figs 3-4 and associated specifications). 
As to claim 8, Free further teaches the first CAD model is the same model as the second CAD model (Figs 3-4 and associated specifications). 
As to claim 9, Free further teaches display, via the GUI, a second PMI, wherein the second PMI is linked to a third feature of the first part included in the first CAD model; iterate through the second CAD model to identify a fourth feature related to the third feature; and copy the second PMI to the fourth feature of the second CAD model (…the technical attribute data parameters 212 can be derived from the CAD model 200 by the geometry based search engine 135 and other commercially available software tools. Some technical attribute data 212 can be derived, but other technical attribute data 212 can only be recovered (through a query) if they were actually stored in the digital representation, such as manufacturing features or PMI data…, paragraph 0088 page 7).
As to claims 10-14, note the discussions of claims 1, 4-6 and 9 above, respectively. 
As to claim 15, note the discussion of claim 1 above. 
As to claims 16-17, note the discussion of claim 3above. 
As to claims 18-20, note the discussions of claims 4-6 above, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Publication No. 2019/0354639 discloses accessing semantic attribute placeholders for imported 3D graphical annotations.
U.S Publication No. 2015/0339410 discloses creating an augmented part corresponding to the source part and performing at least one CAD operation on the CAD model using at least a portion of data of the source part and using augmented data of the augmented part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194